[Cite as State v. Brewer, 2016-Ohio-3224.]

                           STATE OF OHIO, MAHONING COUNTY
                                  IN THE COURT OF APPEALS
                                        SEVENTH DISTRICT

STATE OF OHIO                                    )
                                                 )
        PLAINTIFF-APPELLEE                       )
                                                 )           CASE NO. 14 MA 0127
VS.                                              )
                                                 )                  OPINION
CHASE HALE BREWER                                )
                                                 )
        DEFENDANT-APPELLANT                      )

CHARACTER OF PROCEEDINGS:                        Criminal Appeal from the County Court
                                                 No. 4 of Mahoning County, Ohio
                                                 Case Nos. 2014 CRB 00044 and
                                                           2014 CRB 00045

JUDGMENT:                                        Affirmed.

APPEARANCES:
For Plaintiff-Appellee                           Attorney Paul Gains
                                                 Mahoning County Prosecutor
                                                 Attorney Ralph Rivera
                                                 Assistant Prosecutor
                                                 21 West Boardman Street, 6th Floor
                                                 Youngstown, Ohio 44503

For Defendant-Appellant                          Chase Brewer, Pro-se
                                                 1776 Beaconwood Street
                                                 South Euclid, Ohio 44121

JUDGES:

Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Cheryl L. Waite


                                                 Dated: May 27, 2016
[Cite as State v. Brewer, 2016-Ohio-3224.]
DeGENARO, J.

        {¶1}     Pro-se Defendant-Appellant, Chase H. Brewer, appeals the judgment of
the Mahoning County Court No. 4, overruling his post-sentence motion to withdraw
his guilty plea. He raises ten assignments of error that attack the propriety of the
decision. Upon review, Brewer's assignments of error are meritless. The trial court
did not abuse its discretion by denying Brewer's post-sentence motion to withdraw
his guilty plea without an evidentiary hearing, because Brewer failed to establish that
a manifest injustice occurred during the plea-bargaining process, or for any other
reason. Accordingly, the judgment of the trial court is affirmed.
                                 Facts and Procedural History
        {¶2}     Brewer was charged with one count of failure to comply, R.C. 2921.331,
a first-degree misdemeanor, and one count of obstructing official business, R.C.
2921.31, a second-degree misdemeanor. During a traffic stop, Brewer initially
refused to answer when the trooper asked him if he had a weapon; instructed his
passenger not to provide identification to the trooper; and then refused to exit the
vehicle after several requests by the trooper. Brewer was arraigned, pled not guilty
and counsel was appointed to represent him. Counsel filed a motion to
dismiss/motion to suppress which was overruled by the trial court.
        {¶3}     Pursuant to a plea agreement, Brewer pled guilty to the failure to
comply charge, and the State agreed to dismiss the obstructing charge. The trial
court sentenced Brewer to six months of non-reporting probation and imposed a
$100.00 fine. Brewer failed to file a direct appeal from the sentencing entry. He did
file a pro-se motion to stay the execution of his sentence so he could move the trial
court to withdraw his plea.
        {¶4}     On July 17, 2014, Brewer filed a pro-se motion to withdraw his guilty
plea. He alleged that trial counsel's performance was deficient and that his plea must
be vacated to prevent a manifest injustice. He attached 40 exhibits, including email
correspondence between Brewer and court-appointed counsel, the internal affairs
report, unsworn statements from Brewer and his passenger, and a video recording
taken by the passenger during the police encounter.
                                                                                -2-


       {¶5}   On August 6, 2014, the trial court denied Brewer's motion and stay
request without a hearing. Brewer filed a pro-se motion for findings of fact and
conclusions of law, which the trial court did not rule upon. This timely appeal
followed. Brewer never filed a praecipe and hence no transcripts were prepared for
the appellate record.
                  Post-Sentence Motion to Withdraw Guilty Plea
       {¶6}    Brewer raises ten assignments of error on appeal, all of which
challenge the trial court's decision to overrule his post-sentence motion to withdraw
his guilty plea. Accordingly, they will be discussed together. They assert as follows:

              Judge David D'Appolito [sic] abused the trial Court's discretion to
       the Appellant's prejudice by not scheduling a Rule 32.1 hearing to
       discuss the manifest injustice issues the Appellant legitimately
       demonstrated in over 40 exhibits about the incompetent, provably
       deceitful and disciplinary rule violating misconduct of court-assigned
       counsel Jon Michael Thompson.

               Harmful and prejudicial errors were committed by the trial Court's
       unexplained abuse of discretion when the judge ignored the sufficiency
       and manifest weight of evidence in the over 40 exhibits of emails, public
       records and court filings the Appellant explained in his Rule 32.1
       motion; documents which proved that court-assigned counsel's
       disciplinary rule violating misconduct substantially created a manifest
       injustice against the Appellant's constitutional right to obtain and
       present additional Ohio Highway Patrol records that contradicted the
       evidence and testimony the 4 troopers delivered to the prosecuting
       attorney to support their unlawful detention, search and arrest.

              Harmful and prejudicial errors were committed when the trial
       Court ignored the sufficiency of evidence in the Appellant's Rule 32.1
       pleading which provided email communications showing that Thompson
       was lying to the Appellant about uncorrected and legally unsupported
       pleadings he was filing and not filing; Thompson failing to obtain and
       submit trooper statements from the Ohio Highway Patrol internal affairs
       investigation that contradicted the statements they delivered to the
       prosecutor; Thompson failing to correct inaccurate information in a
       suppression motion; and failing to hold the prosecuting attorney and
       fellow bar association member accountable for not performing his
       continuing duty to disclose as evidence of the manifest injustice against
                                                                       -3-


the Appellant.

       Harmful and prejudicial errors were committed when the trial
Court ignored the sufficiency of evidence in the Appellant's Rule 32.1
motion which proved the manifest injustice that was created when
Thompson co-mingled 9 pages of another client's tax information in the
middle of a 13-page motion he was filing on the Appellant's behalf
without his knowledge.

       Harmful and prejudicial errors were committed when the trial
Court ignored the sufficiency and manifest weight of evidence in the
Appellant's Rule 32.1 motion which proved Thompson's fraudulent and
deceptive acts never afforded the Appellant with his constitutional right
to competent and honest legal counsel who presented his evidence and
testimony to the Court as instructed and acknowledged in writing.

        Harmful and prejudicial errors were committed when the trial
Court ignored Thompson's Rule 11 violations that the Appellant
identified in his Rule 32.1 motion which showed court-assigned counsel
submitting motions and pleadings that were factually-inaccurate,
unsupported by laws, and that did not present the Appellant's evidence
as he had been instructed in writing to do from the beginning of their
engagement.

       Harmful and prejudicial errors were committed when the trial
Court ignored the sufficiency of evidence presented in the Appellant's
Rule 32.1 motion that Thompson did not protect the Appellant's appeal
rights when he failed to pursue findings of fact and conclusions of law
after the motions, and inaccurate and uncited pleadings he was
submitting to the court were denied by Judge D'Apolito.

        Harmful and prejudicial errors were committed when the trial
Court ignored the sufficiency of evidence of deception the Appellant
identified in his Rule 32.1 motion that featured an email Thompson
forwarded to the Appellant in January 2014 email at the beginning of
their client — attorney relationship which stated that he believed the
troopers conduct was improper, and where he claimed he was angry
about the arrest as the reason for his delay in writing an ultimately
inaccurate motion to suppress that didn't contain any legal citations.
The Appellant believes the trial Court showed bias against him for
ignoring a June 2014 email from Thompson where he lied that he told
the Appellant from the beginning of his case that it was a loser, which
came after the Appellant informed Thompson that he was filing a
complaint with the Supreme Court of Ohio's disciplinary counsel to
                                                                                 -4-


       report his disciplinary rule violations.

               The trial Court erred to the Appellant's prejudice when it failed to
       review the Ohio Highway Patrol records the Appellant obtained on his
       own and delivered to Thompson which showed inaccurate trooper
       statements that identified his race as white, that showed the officer
       testifying at the suppression hearing was not the arresting officer, that
       showed the officers manufacturing an arrest by conjuring up a suspicion
       that he had kidnapped his white girlfriend while she recorded their
       unlawful acts from her cell phone.

              The trial Court erred to the Appellant's prejudice when it ignored
       his Rule 32.1 evidence which showed the Court accepting one of the
       trooper's probable cause reasons for becoming suspicious about and
       arresting the Appellant was when the Appellant expressed knowledge
       of his constitutional rights that he knew were his constitutional rights,
       and 4 troopers search and arrest resulting in no evidence that the
       Appellant had committed a crime, no evidence that the car was stolen
       which he had already testified that he knew wasn't stolen, no evidence
       that he was carrying drugs or possessing a weapon in a state where he
       was constitutionally-allowed to carry openly or concealed with a license.

       {¶7}     Crim.R. 32.1 governs motions to withdraw a guilty plea and states: "A
motion to withdraw a plea of guilty or no contest may be made only before sentence
is imposed; but to correct manifest injustice the court after sentence may set aside
the judgment of conviction and permit the defendant to withdraw his or her plea."
Crim.R. 32.1; State v. Bush, 96 Ohio St. 3d 235, 2002–Ohio–3993, 773 N.E.2d 522, ¶
8; State v. Smith, 49 Ohio St. 2d 261, 361 N.E.2d 1324 (1977), at paragraph one of
the syllabus.
       {¶8}     A hearing on the motion must be held only if the facts alleged by the
defendant, accepted as true, would require that the defendant be allowed to withdraw
the plea. State v. Brooks, 7th Dist. No. 04 MA 240, 2005–Ohio–5058, ¶ 9. But, the
trial court's decision whether to hold a hearing is granted deference. State v. Toda,
7th Dist. No. 13 MA 44, 2014-Ohio-943, ¶ 10. " 'Deference especially attends in a
case in which the record demonstrates the court conducted the original plea hearing
and was familiar with the facts of the case. In such circumstances, the trial court is in
the best position to assess the credibility of the movant's assertions.' " Toda at ¶ 10,
                                                                              -5-


quoting State v. Atkinson, 8th Dist. No. 85773, 2005–Ohio–5348, ¶ 13–14.
      {¶9}   The manifest injustice required to vacate a plea post-sentence can only
be established in extraordinary cases and has been defined by the Ohio Supreme
Court as a "clear or openly unjust act." Smith, 49 Ohio St. 2d at 264; State ex rel.
Schneider v. Kreiner, 83 Ohio St. 3d 203, 208, 699 N.E.2d 83 (1998). Additionally,
"[t]his court has referred to a manifest injustice as 'an extraordinary and fundamental
flaw in the plea proceeding.' " State v. Fry, 7th Dist. No. 12 MA 156, 2013-Ohio-5865,
¶ 12, quoting State v. Lintner, 7th Dist. No. 732, 2001 WL 1126654 (Sept. 21, 2001),
*3. The purpose of the manifest injustice requirement is to avoid the possibility of a
defendant pleading guilty to test the weight of potential punishment. Smith at 264.
      {¶10} An appellate court reviews the disposition of a motion to withdraw a
guilty plea for an abuse of discretion. State v. Carabello, 17 Ohio St. 3d 66, 67, 477
N.E.2d 627 (1985). "Abuse of discretion means an error in judgment involving a
decision that is unreasonable based upon the record; that the appellate court merely
may have reached a different result is not enough." State v. Dixon, 7th Dist. No. 10
MA 185, 2013–Ohio–2951, ¶ 21.
      {¶11} The crux of Brewer's argument seems to be that trial counsel was
ineffective, especially during the plea bargaining process. As we have explained:

             Manifest injustice to support withdrawal of a guilty plea can take
      the form of ineffective assistance of counsel. State v. Dalton, 153 Ohio
      App.3d 286, 2003–Ohio–3813, 793 N.E.2d 509 ¶ 18 (10th Dist.). See
      also State v. Howard, 7th Dist. No. 12MA41, 2012–Ohio–1437. In
      seeking to invalidate a guilty plea based on ineffective assistance of
      counsel, a defendant must demonstrate that counsel's performance
      was deficient and that he was prejudiced by the deficiency, i.e. a
      reasonable probability that he would not have agreed to plead guilty but
      for counsel's deficiency. State v. Xie, 62 Ohio St. 3d 521, 524, 584
N.E.2d 715 (1992) (a presentence motion case), applying Strickland v.
      Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)
                                                                               -6-


      (setting forth the basic two-part test for evaluating counsel's
      performance) and Hill v. Lockhart, 474 U.S. 52, 106 S. Ct. 366, 88
L. Ed. 2d 203 (1985) (applying Strickland to an attorney's representation
      at the plea stage).

State v. Helms, 7th Dist. No. 14 MA 96, 2015-Ohio-1708, ¶ 11
      {¶12} As an initial matter, the State asserts that all of Brewer's arguments are
barred by res judicata since he failed to file a direct appeal. Indeed in State v. Reed,
7th Dist. No. 04 MA 236, 2005-Ohio-2925, this court noted that "[t]his court, and
several other courts, has previously held that a criminal defendant cannot raise any
issue in a post-sentence motion to withdraw a guilty plea that was or could have been
raised at trial or on direct appeal." Id. at ¶ 11 (citing cases). We went on to explain
that this is because a motion to withdraw a plea under Crim.R. 32.1 is the equivalent
of a motion under Civ.R. 60(B), and 60(B) relief is not substitute for a direct appeal.
Id. at ¶ 11-13. However, where the defendant supports his Crim.R. 32.1 motion with
evidence de hors the record, an exception to res judicata can be applied. State v.
Brown, 167 Ohio App. 3d 239, 2006-Ohio-3266, 854 N.E.2d 583, ¶ 12 (10th Dist.).
      {¶13} Brewer attached 40 exhibits to his motion to withdraw his plea, all of
which this Court has reviewed. These include, inter alia, email correspondence
between Brewer and court-appointed counsel; the internal affairs report; unsworn
statements from Brewer, his passenger, and his father; and a video recording taken
by the passenger during the police encounter. Also reviewed was the trooper's dash
cam video, which was included in the original record.
      {¶14} These exhibits do not support Brewer's assertion that trial counsel was
ineffective or that counsel somehow coerced him into pleading guilty. Rather, they
demonstrate that the State had a strong case against Brewer, and that counsel
zealously represented Brewer by: filing a motion to suppress, allowing Brewer to
participate in his defense to the greatest extent permitted, and by staying in close
contact with Brewer during the pendency of the proceedings.
      {¶15} Brewer asserts that counsel pushed him into a plea deal by telling him
                                                                              -7-


that the potential penalties of proceeding to trial would be too great. Even assuming
this is true, this was not coercive but rather prudent advice given the evidence the
State had against Brewer and the potential penalties he faced for a first and second
degree misdemeanor.
      {¶16} Following his plea and sentence, Brewer merely had "buyer's remorse"
regarding his decision to plead guilty and blamed his decision on counsel. In fact, the
email correspondence demonstrates that Brewer was satisfied with counsel up to the
point of the plea; it was not until several days after the plea and sentence that
Brewer's emails to counsel took a negative tone and he ultimately filed a disciplinary
complaint against him. Brewer's chief complaint seemed to be that counsel did not
present the evidence Brewer requested during the suppression hearing, i.e., his
passenger's video of the stop and other documents his father received pursuant to a
public records request.
      {¶17} However, the defendant is not entitled to micromanage every motion
and strategy of court-appointed counsel. See, e.g., State v. Moore, 2012-Ohio-1958,
970 N.E.2d 1098, (8th Dist.):

      The accused is not guaranteed a "meaningful relationship" with his
      counsel. Morris v. Slappy, 461 U.S. 1, 13–14, 103 S. Ct. 1610, 75
L. Ed. 2d 610 (1983). The fact that an accused disagrees with his attorney
      regarding trial tactics and strategy is insufficient to warrant the
      substitution of counsel. State v. Alexander, 10th Dist. Nos. 05AP–192
      and 05AP–245, 2006-Ohio-1298, 2006 WL 701137.

Moore at ¶ 23.
      {¶18}      And in any event, counsel was constitutionally effective in this case
and Brewer's proposed evidence would not have changed the outcome.
      {¶19} Moreover, Brewer failed to file a transcript of the plea hearing for
inclusion in the appellate record, so we have no way of knowing the extent of the
colloquy between Brewer and the trial court.          Likewise no transcript of the
                                                                               -8-


suppression hearing was ordered. Under such circumstances this court must
presume the regularity of the proceedings below. See, e.g., State v. Kergan, 7th
Dist. No. 11 MA 72, 2012-Ohio-1407, ¶ 22; Knapp v. Edwards Laboratories, 61 Ohio
St.2d 197, 199 (1980).
       {¶20} The plea/sentencing judgment entry does indicate that the prosecutor's
offer was time sensitive, but this, standing alone, does not appear to be unduly
coercive. And Brewer concedes that when he expressed doubts about the plea to
the trial court during the plea hearing, the court gave him time to think it over, after
which he still decided to plead guilty.
       {¶21} In sum, the trial court did not abuse its discretion by denying Brewer's
post-sentence motion to withdraw his guilty plea without an evidentiary hearing,
because Brewer failed to establish that a manifest injustice occurred during the plea-
bargaining process, or for any other reason. Accordingly, for the foregoing reasons
Brewer's ten assignments of error are meritless. The judgment of the trial court is
affirmed.



Donofrio, P. J., concurs.

Waite, J., concurs.